Honorable         John         Henry         Tatum                              Opinion            No.         M-752
County      Attorney
Angelina         County                                                         Re:          Authority            of Commissioners
P. 0.     Box     582                                                                        Court         to order         proceeds             from
Lufkin,         Texas         75901                                                          the        sale    of hospital             bonds     to
                                                                                             be deposited               with       County
                                                                                             Treasurer             pending              construction
Dear      Mr.     Tatum:                                                                     of hospital           improvements.


                You      have         requested              our    opinion         as to proper                 custodian          of the pro-
ceeds      received            from         the       sale     of Angelina            County            Hospital         bonds          pending
construction            of hospital               improvements.                     Specifically                you have          asked         if it
was     proper         for     the Commissioners                          Court        to place           these        proceeds           in the
hands     of the hospital’s                   Administrator                    or whether                these     funds        should       have
been    turned         over      to the County                  Treasurer              for    deposit.


                Article         4478,         Vernon’s              Civil      Statutes,            provides            as follows:


                                “The        Commissioners                      Court         of any county                shall
                have         power      to establish                a county           hospital           and to enlarge
                any existing                hospitals           for      the    care     and treatment                    of per-
                sons         suffering            from       any illness,              disease            or    injury,         sub-
                ject     to the provisions                      of this        chapter         .    .    . Where          any
                such         proposition               shall       receive        a majority               of the votes            of
                the qualified               property            taxpayers             voting        at such            election,
                said     Commissioners                         Court        shall      establish               and maintain
                such         hospital        and shall             have        the following               powers:


                                “1.     .         .


                                “2.         To purchase               or erect          all necessary                   buildings,
                make          all necessary                  improvements                and repairs                   and alter
                any existing                buildings,             for     the use       of said           hospital         .       .




                                                                         -3662-
Honorable     John’Henry                  Tatum,             page        2           (M-752)




                         “3.        .    .


                         “4.            To issue             county          bonds              to provide                  funds      -for
            the     establishing,                      enlarging         and equipping                             of said          hos-
            pital     and for           all        other     necessary                      permanent                  improve-
            ments       in connection                     therewith:                   .    .   .


                         “5.            To appoint               a board                  of managers                      for     said
            hospital.”          (Emphasis                    added.          )


            Article      4479,               Vernon’s            Civil           Statutes,                    provides,             in part,            as
follows:


                         “When                the Commissioners                                 Court              shall     have          ac-
            quired      site        for           such    hospital               and        shall         have         awarded              con-
            tracts     for      the necessary                      buildings                    and improvements
            thereon,           it shall             appoint        six       (6)           resident             property             tax-
            paying      citizens                  of the county              who            shall             constitute            a board
            of managers                 of said           hospital               .    .     . The             managers              shall        be
            allowed       their           actual          and necessary                         traveling                  and other              ex-
            penses       within              this       state    to be audited                        and paid               by the Com-
            missioners              Court              in the     same               manner                as other              expenses
            of the hospital                   .    .     ”   (Emphasis                      added.             )


            Article      4480,               Vernon’s            Civil           Statutes,                    further            states:


                         “The           board            of managers                       shall          elect       from          among
            its members                  a president,                 and one                   or more               vice-presidents
            and a secretary                        and a treasurer.                             It shall            appoint          a superin-
            tendent      of the hospital                        who      shall             hdld       office           at the pleasure
            of said      board            .       . . Said       board                shall         fix       the     salaries             of the
            superintendent                    and all           other        officers                and employees                         within
            the limits          of the appropriation    made therefor                                                       by the Com-
            missioners            Court  . . .  The  board  shall have                                                     the general
            management                  and control                of the              said         hospital,               grounds,              build-
            ings,     officers                and employees                          thereof;             .         . ” (Emphasis                  added.      )


            Article      4484,               Vernon’s            Civil           Statutes,                    states        in part,             as follows:


                         ‘1.    .       . The           board      shall              certify         all          bills     and accounts,




                                                                   -3663-
  .         -




Honorable        John Henry              Tatum,             page       3                 (M-752)




          including          salaries           and wages,                   and transmit             them
          to the Commissioners’                             Court,           who      shall     provide
          for     their     payment            in the        same            manner        as other
          charges          against           the county            are       paid.


                          “The      board        of managers                   shall      make        to the
          commissioners                      court     . .        . a detailed            report       of the
          operation          of the hospital                  .    . . and shall              furnish        full
          and detailed             estimates             of the appropriations                         required
          during       the      ensuing         year        for        all purposes,                including
          maintenance,                  the    erection            of buildings,                repairs,          re-
          newals,          extensions,                improvements,                      betterments              or
          other      necessary                purposes.            ”    (Emphasis               added.       )


          With      regard         to authority               and responsibilities                         of a Superintendent
of any   such      hospital,            we refer            you to Article                4485,       Vernon’s            Civil   Statutes,
which    reads,      in part,            as follows:


                          “The         Superintendent                  shall      be the chief             execu-
          tive     officer         of the hospital,                    but    shall      at all times             be
          subject         to the by-laws,                   rules          and regulations                 thereof,
          and to the powers                    of the board                  of managers.


                          “He      shall,       with        the consent              of the board                of
          managers,               equip        the hospital                with    all    necessary              fur-
          niture,         appliances,                fixtures           and all         other       needed
          facilities         for       the    care      and treatment                    of patients,             and
          for     the use         of officers           and employees                     thereof,          and
          shall     purchase              all,*ecessary                    supplies,          not    exceeding
          the amount              provided            for    such          purposes           by the com-
          missioners               court.


                          1’. .    .


                          “He      shall       cause        proper            accounts          and records              of
          the business                 and operations                  of the hospital               to be kept
          regularly          from            day to day            in books           and on records                   pro-
          vided      for     that purpose;                  and shall             see    that       such    accounts
          and records               are       correctly            made        up for         the annual              report




                                                                  -3664-
                                                                                                                                         .            ,




Honorable            John     Henry                Tatum,          page     4                  (M-752)




                as   required              by this         law,     and present                 the      same
                to the board                of managers                 who         shall     incorporate
                them      in their               report       to the      commissioners                     court.


                             ‘.       .     .




                            “He            shall        collect      and receive                all      moneys
                due the hospital,                      keep       an accurate                account        of the
                same,       report               the    same       at the monthly                   meeting         of
                the board             of managers,                  and transmit                   the    same      to
                the county                collector         within        ten days            after       such
                meeting.          ”       (Emphasis               added.        )


                In prior          opinions             of this      office          it has      been       held     that    the     “county
collector”           as    referred                to in Article            4485,            V. A. T. S.          is the “county              treasurer”
and proper             custodian                 of county         funds.            Attorney            General         Opinions            O-6433
(1945),         V-1100       (1950)               and V-1265             (1951);            Article        1709,     V. C. S.


                There      is no provision                       in the law which                     authorizes           the Board            of
Managers             or   the Superintendent                         to be the custodian                     of any funds            received
or to be         received             for        and on behalf             of a county                hospital.           The     only       reference
made       to any         such        limited            authority         deals            with    the temporary                receipt,           by the
hospital         Superintendent,                       of monies           generated               by the operation                of said          hos-
pital,      and which             must            be accounted             for        monthly            to the Board            of Managers
of said         Hospital          and deposited                   ten days            thereafter           with      the County              Treasurer.


                It should         be clear               from      a reading                of the statutes              involved        that       all
funds,      be they         proceeds                   from       the   sale of hospital bonds, monies    generated
by the operation                   of said             hospital,        or funds of any other nature   or source,
should      be deposited                        with    the County            Treasurer.


                Although           the management                       of the         county         hospital       is vested           in the
Board       of Managers                     and hospital             Superintendent,                      the Commissioners                     Court
must       approve         all        expenditures                 on behalf            of said          hospital        prior     to their
actual      payment          by the County                        Treasurer.                  There        would     be no need               for     any
funds      to be deposited                       with     the Superintendent                       or the Board             of Managers,
for      they    have      no authority                   to make          any cash             expenditures.                Attorney
General’s            Opinion              V-510         (1948.      )




                                                                        -3665-
  .         .




Honorable          John Henry          Tatum,      page    5          (M-752)




                                                 SUMMARY


                        The     Commissioners             Court     should      order    the
            proceeds          realized     from     the   sale    of county      hospital
            bonds     deposited          with    the county      treasurer       pending
            completion          of proposed         construction       or    improvements
            to county       hospital.
                                                                     0
                                                               Yoursvery        truly,




                                                                                 era1    of Texas


Prepared         by Robert        B.     Davis
Assistant        Attorney       General


APPROVED:
OPINION          COMMITTEE


Kerns       Taylor,     Chairman
W. E.     Allen,      Co-Chairman
Phil     Warner
Tom      Fortescue
Max      Hamilton
Ivan Williams


Meade       F.   Griffin
Staff    Legal     Assistant


Alfred      Walker
Executive         Assistant


Nola     White
First     Assistant




                                                      -3666-